Citation Nr: 1531456	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  07-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the Board granted service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the July 2014 remand instructions, the Veteran underwent a VA examination for the purpose of determining the etiology of any psychiatric disorder, other than PTSD.  A diagnosis of unspecified depressive disorder was rendered.  The examiner, a clinical psychologist, also found that there was no evidence to suggest that the Veteran's current symptoms are related to her service or caused or aggravated by her PTSD which had reportedly resolved.  No opinion was provided, however, as to whether any such symptoms had been otherwise manifest during the appeal period.  Although the examiner noted the Veteran described mild symptoms of depression that she associated with her aphasia due to encephalitis, no explanation was provided as to the evidence of psychiatric disorders manifest prior to the onset of that illness.  The record also included a June 2005 letter from a private psychotherapist noting treatment from June 1994 to September 1994 with a diagnosis of long-term, ongoing clinical depression.

The available post service treatment records reflect that the Veteran has been variously diagnosed with PTSD, major depressive disorder, bipolar disorder, and anxiety disorder.  The fact that none of these disorders were identified on examination in October 2014 does not mean that they did not need to be addressed.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Indeed, the records include recent inconsistent VA treatment evidence as to whether her PTSD has resolved.  In light of the complex medical issue involved, the Board finds that an additional examination by a psychiatrist is required for an adequate determination.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Board finds the Veteran should be afforded another VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  All records obtained should be associated with the appellate record.

2.  Schedule the Veteran for a VA examination by a psychiatrist for an opinion as to whether it is at least as likely as not (50 percent probability or greater) she has, or at any time during the appeal period had, an acquired psychiatric disorder, other than PTSD, that was caused or aggravated as a result of service or her service-connected PTSD.  The appellate record must be reviewed by the examiner in conjunction with the examination.  
	
Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


